
	
		II
		112th CONGRESS
		2d Session
		S. 2245
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2012
			Mr. Barrasso (for
			 himself, Mr. Inhofe,
			 Mr. Sessions, Mr. Heller, Mr.
			 Vitter, Mr. Boozman,
			 Mr. Crapo, Mr.
			 McConnell, Mr. Roberts,
			 Mr. Wicker, Mr.
			 Risch, Mr. Grassley,
			 Mr. Cornyn, Mr.
			 Coburn, Mr. Thune,
			 Mr. Lugar, Mr.
			 Blunt, Mr. Rubio,
			 Mr. Enzi, Mr.
			 Kyl, Mr. Toomey,
			 Mr. Coats, Mr.
			 Paul, Mr. Johanns,
			 Mr. Chambliss, Mr. Hoeven, Mr.
			 Moran, Mr. Isakson,
			 Mr. Johnson of Wisconsin, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To preserve existing rights and responsibilities with
		  respect to waters of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve the Waters of the United
			 States Act.
		2.Identification of
			 waters protected by the Clean Water Act
			(a)In
			 generalNeither the Secretary
			 of the Army nor the Administrator of the Environmental Protection Agency
			 shall—
				(1)finalize the proposed guidance described in
			 the notice of availability and request for comments entitled EPA and
			 Army Corps of Engineers Guidance Regarding Identification of Waters Protected
			 by the Clean Water Act (EPA–HQ–OW–2011–0409) (76 Fed. Reg. 24479 (May
			 2, 2011)); or
				(2)use the guidance described in paragraph
			 (1), or any substantially similar guidance, as the basis for any decision
			 regarding the scope of the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) or any
			 rulemaking.
				(b)RulesThe use of the guidance described in
			 subsection (a)(1), or any substantially similar guidance, as the basis for any
			 rule shall be grounds for vacation of the rule.
			
